DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is responsive to the Request for Continued Examination filed on 10-18-2022. As directed, claims 1, 3, and 8-9 have been amended, claim 2 was previously cancelled, and claims 10-17 have been withdrawn from consideration. Thus, claims 1 and 3-9 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-18-2022 has been entered.

Response to Amendment
Applicant has amended claims 1 and 8 to overcome minor informalities. The previously held claim objections are hereby withdrawn.
Applicant has amended the Specification to indicate the registered trademark VELCRO, however Applicant has still not provided the generic terminology (i.e. hook-and-loop fastener or a suitable alternative) alongside the recitation of the registered trademark. The objection to the Specification will be maintained.

Response to Arguments
Applicant argues (see Remarks as filed on 09-15-2022, pages 14-19) that newly amended claims 1 and 8 are not anticipated by Bobey (US 2018/0049939). Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the Bobey reference for any teaching or matter specifically challenged in the argument.
Applicant argues (see Remarks as filed on 09-15-2022, pages 20-22) that the combination of Hill and Shagdar fails to render obvious the newly amended language of claim 1, and thus fail to ender obvious dependent claims 3 and 5. Specifically, Applicant asserts that the combination fails to teach or suggest that the relied upon first and second wing bands attach “to a front surface between the first side and the second side” of the respective first and second front panels. Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Colchie (US 2016/0317899) will be relied on to teach the newly amended limitations hereinbelow.
Applicant argues (see Remarks as filed 09-15-2022, page 22) that because the combination of Hill and Shagdar fails to render obvious claim 1, and further since Colchie fails to overcome the deficiencies of the combination, that claim 4 is not rendered obvious by the prior art. Examiner respectfully disagrees. Colchie will be relied on hereinbelow to render obvious the newly amended language of independent claim 1. In Figure 1, Colchie shows that the strap attachment mechanism (101) can be applied at a front surface of the body protector (1) (paragraph 14, lines 1-3; Fig. 1). Colchie further indicates that the mechanism is made from hook-and-loop fastener (paragraph 42, lines 1-5) similar to the attachment mechanism described in the Shagdar reference. Shagdar further describes that the arrangement of the strap attachment mechanism (101) allows for the user to adjust the fit of the garment as desired (paragraph 42, lines 10-16). Therefore, as will be discussed below, it would have been obvious to one of ordinary skill in the art to additionally provide a fastening mechanism at either side of the front panel of the modified Hill device in order to provide the user with additional options for adjusting the fit of the garment.
Applicant argues (see Remarks as filed 09-15-2022, page 22) that because the combination of Hill and Shagdar fails to render obvious claim 1, and further since Silverberg fails to overcome the deficiencies of the combination, that claim 6 is not rendered obvious by the prior art. Examiner respectfully disagrees. New grounds of rejection over claim 1 are submitted below to address the newly amended limitations. Reliance on Silverberg for claim 6 will be maintained below.
Applicant argues (see Remarks as filed 09-15-2022, page 23) that because the combination of Hill and Shagdar fails to render obvious claim 1, and further since Boston fails to overcome the deficiencies of the combination, that claim 7 is not rendered obvious by the prior art. Examiner respectfully disagrees. New grounds of rejection over claim 1 are submitted below to address the newly amended limitations. Reliance on Boston for claim 7 will be maintained below.
Applicant argues (see Remarks as filed 09-15-2022, page 23) that because the combination of Hill and Shagdar fails to render obvious certain aspects of claim 1, and further since Feng fails to overcome the deficiencies of the combination, that claim 8 is not rendered obvious by the prior art. Examiner respectfully disagrees. New grounds of rejection over claim 8 are submitted below to address the newly amended limitations. Reliance on Feng for claim 8 will be maintained below.
Applicant argues (see Remarks as filed 09-15-2022, pages 23-24) that because the combination of Hill, Shagdar, and Feng fails to render obvious claim 8, and further since Perrine and Boston fail to overcome the deficiencies of the combination, that claim 9 is not rendered obvious by the prior art. Examiner respectfully disagrees. New grounds of rejection over claim 8 are submitted below to address the newly amended limitations. Reliance on Perrine and Boston for claim 9 will be maintained below.

Specification
The use of the term Velcro, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Examiner notes that Applicant has properly amended the Specification to add the trademark symbol in instances where the term Velcro is used, however Applicant has not provided the generic terminology alongside the use of the registered trademark.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530) and Colchie (US 2016/0317899).
Regarding claim 1, Hill discloses a tactile stimulation providing apparatus (114) in a form of a vest (see Fig. 4 for example), the tactile stimulation providing apparatus (114) comprising: 
a first front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4); 
a second front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4);
and a rear panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4).
Hill fails to disclose that the first side of the rear panel is fastenable to the first side of the first front panel through a first wing band that a) is connected to the first side of the first front panel, b) loops through a first ring connected to the first side of the rear panel and c) attaches to a front surface between the first side and the second side of the first front panel, and wherein the second side of the rear panel is fastenable to the second side of the second front panel through a second wing band that a) is connected to the second side of the second front panel, b) loops through a second ring connected to the second side of the rear panel and c) attaches to a front surface between the first side and the second side of the second front panel.
However, Shagdar teaches a vest (10) including a first front panel (left portion 62) (paragraph 47, lines 1-3; Fig. 4), a second front panel (right portion 62) (paragraph 47, lines 1-3; Fig. 4), and a rear panel (20) (paragraph 48, lines 1-4; Fig. 3), wherein the first side of the second front panel (right 62) is fastenable to the second side of the first front panel (left 62) by fasteners on either side (66, 68) (paragraph 47, lines 1-5; Fig. 4), 
and wherein the first side of the rear panel (i.e. left side of 20 when viewed in Fig. 4) is fastenable to the first side of the first front panel (left 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the left element 62), b) looping through a first ring (36) connected to the first side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the first front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel), 
and the second side of the rear panel (i.e. the right side of 20 when viewed from Fig. 4) is fastenable to the second side of the second front panel (right 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the right element 62), b) looping through a first ring (36) connected to the second side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the second front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel; and paragraph 41, lines 1-8, waist band 80 attach each of the first and second front panels to opposite sides of the rear panel; Figs. 4 and 9A). Shagdar further teaches that the fastener (66, 68) which connects the first and second front panels (62) allows for closure of the opening (76) of the vest (10) (paragraph 40, lines 1-5), and that the wing bands (80) attaching the first front and rear panels and the second front and rear panels allow for circumferential size adjustment of the vest (10) (paragraph 41, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and rear panels of the vest of the tactile stimulation providing apparatus disclosed by Hill with the connections of the vest taught by Shagdar to allow for the enclosure of the front opening of the vest after donning by the user, and to additionally allow for circumferential adjustment of the vest by the fasteners connecting each front panel to the rear panel.
Modified Hill fails to disclose that the first and second wing bands attach to a front surface between the first and second side of respective first and second front panels.
However, Colchie teaches a vest (body protector 1) that includes first and second wing bands (left and right portions 104) that directly attach to a front surface of the vest (1) between respective first and second sides (at portion 103 on either side of the abdominal portion, each of which are located between a respective side and a middle of the abdominal portion 22) of the first and second front panels (left and right sides of abdominal portion 22) (paragraph 29, lines 1-12; Figs. 1-2). Colchie further indicates that the arrangement of the strap attachment mechanism (101/104) allows for the user to adjust the fit of the garment as desired (paragraph 42, lines 10-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hill to additionally provide a fastening mechanism at either side of the front surface of the front panel for attachment to the wing band in order to provide the user with additional options for adjusting the fit of the garment as needed based on the user’s individual size.
Regarding claim 3, Hill in view of Shagdar and Colchie disclose the tactile stimulation providing apparatus of claim 1, as discussed above.
Modified Hill discloses the apparatus further comprising: 
a first detachable wing band member (86 of Shagdar) located at one end of a front surface of the first wing band (left 80 in Fig. 9A of Shagdar) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A); 
a second detachable wing band member (103 of Colchie) located on a front surface of the first front panel (left 62 of Fig. 9A of Shagdar as illustrated in Fig. 1 of Colchie), the second detachable wing band member (103 of Colchie) being detachable from the first detachable wing band member (86 of Shagdar) (see paragraph 49, lines 8-10 and paragraph 63 of Shagdar and paragraph 29, lines 1-8 of Colchie); 
a third detachable wing band member (86 of Shagdar) located at one end of a front surface of the second wing band (right 80 in Fig. 9A of Shagdar) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A); 
and a fourth detachable wing band member (103 of Colchie) located on a front surface of the second front panel (right 62 of Fig. 9A of Shagdar as illustrated by Fig. 1 of Colchie) (Shagdar: paragraph 61, lines 1-4; Figs. 4 and 9A), the fourth detachable wing band member (103 of Colchie) being detachable from the third detachable wing band member (86 of Shagdar) (see paragraph 49, lines 8-10 and paragraph 63 of Shagdar and paragraph 29, lines 1-8 of Colchie).  
Regarding claim 4, Hill in view of Shagdar and Colchie disclose the tactile stimulation providing apparatus of claim 3, as discussed above.
Currently modified Hill fails to disclose wherein a width of a first end of the first wing band is greater than that of the inner circumference of the first ring, and  10a width of a first end of the second wing band is greater than that of the inner circumference of the second ring.  
However, Colchie teaches a wing band (104) and a ring (108) wherein a width of a first end (106) of the wing band (104) is greater than that of the inner circumference of the ring (108) so that the wing band (104) does not inadvertently slide back through the ring (paragraph 34, lines 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free end of the first and second wing bands disclosed by modified Hill to include a wider portion as compared to the first and second rings, as taught by Colchie, in order to ensure that the wing bands do not inadvertently slide back through the rings.
Regarding claim 5, Hill in view of Shagdar and Colchie disclose the tactile stimulation providing apparatus of claim 3, as discussed above.
Modified Hill further discloses wherein the second detachable wing band member (103 of Colchie) extends from the front surface of the first front panel (left 62 of Fig. 9A of Shagdar) to be located on the front surface of the first wing band (attachment to 86 of Shagdar), and the fourth detachable wing band member (103 of Colchie) extends from the front surface of the second front panel (right 62 of Fig. 9A of Shagdar) to be located on the front surface of the second wing band (attachment to 86 of Shagdar) (see Figs. 4 and 9A of Shagdar: the second and fourth detachable members 103 of Colchie, as modified, are located at respective front surfaces of the first and second front panels 62, and extend to be attached to first and third detachable members 86 of Shagdar located at the front surface of the wing bands 80 of Shagdar).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530) and Colchie (US 2016/0317899), as applied to claim 5 above, in further view of Silverberg (US 2016/0135517).
Regarding claim 6, Hill in view of Shagdar and Colchie disclose the tactile stimulation providing apparatus of claim 5, as discussed above.
Modified Hill fails to disclose the tactile stimulation providing apparatus further comprising: a fifth detachable wing band member located at one end of a rear surface of the first wing band, the fifth detachable wing band member being detachable from 25the second detachable member; and a sixth detachable wing band member located at one end of a rear surface of the second wing band, the sixth detachable wing band member being detachable from the fourth detachable member. 
However, Silverberg teaches a strap (283) with a double-sided Velcro hook fastener (282) (paragraph 101, lines 1-6; Fig. 20). Silverberg further teaches that the double-sided nature of the hook fasteners (282) located at an end of the strap (283) allow for greater flexibility and options for securing the device (270) to the user to accommodate different user sizes (see paragraph 102: “additional flexibility is afforded” and “accommodate a larger torso/waist”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wing band and the second wing band of modified Hill to include respective fifth and sixth detachable wing band members on the rear surfaces of each wing band as taught by Silverberg, in order to provide greater flexibility and options for securing the device to the user, especially to accommodate different user sizes by attaching the fifth and sixth detachable wing band members located on the rear side of the wing bands to respective second and fourth wing band detachable members.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530), Colchie (US 2016/0317899) and Silverberg (US 2016/0135517), as applied to claim 6 above, in further view of Boston (US 2015/0059070).
Regarding claim 7, Hill in view of Shagdar, Colchie, and Silverberg disclose the tactile stimulation providing apparatus of claim 6, as discussed above.
Modified Hill fails to disclose a seventh detachable wing band member located between the fifth detachable wing band member and a second end of the first wing band on the rear surface of the first wing band, the seventh detachable wing band member 5being detachable from the second detachable wing band member; and an eighth detachable wing band member located between the sixth detachable wing band member and a second end of the second wing band on the rear surface of the second wing band, the eighth detachable wing band member being detachable from the fourth detachable wing band member.  
However, Boston teaches a plurality of horizontally spaced hook and loop fastener strips (12) on torso strapping members (20, 21) (Fig. 3; paragraph 39, lines 1-8) for the purpose of providing additional adjustment to the device (paragraph 39, lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of each of the wing bands disclosed by modified Hill to include at least seventh and eighth detachable wing band members on respective wing bands located between respective fifth and sixth detachable wing band members and a second of the wing band, as taught by Boston, in order to provide additional adjustment capability to the device, sizes by providing attachment of the seventh and eighth detachable wing band members located on the rear side of the wing bands to respective second and fourth detachable wing band members.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530), Colchie (US 2016/0317899), and Feng (US 2018/0161615).
Regarding claim 8, Hill discloses a tactile stimulation providing apparatus (114) in a form of a vest (see Fig. 4 for example), the tactile stimulation providing apparatus (114) comprising: 
a first front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4); 
a second front panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4);
and a rear panel including a plurality of actuators (116) arranged between a first side and a second side thereof (Col. 9, lines 30-36, the vest includes two front side portions, and a backside; Figs. 1 and 4).
Hill fails to disclose that the first side of the rear panel is fastenable to the first side of the first front panel through a first wing band that a) is connected to the first side of the first front panel, b) loops through a first ring connected to the first side of the rear panel and c) attaches to a front surface between the first side and the second side of the first front panel, and wherein the second side of the rear panel is fastenable to the second side of the second front panel through a second wing band that a) is connected to the second side of the second front panel, b) loops through a second ring connected to the second side of the rear panel and c) attaches to a front surface between the first side and the second side of the second front panel.
However, Shagdar teaches a vest (10) including a first front panel (left portion 62) (paragraph 47, lines 1-3; Fig. 4), a second front panel (right portion 62) (paragraph 47, lines 1-3; Fig. 4), and a rear panel (20) (paragraph 48, lines 1-4; Fig. 3), wherein the first side of the second front panel (right 62) is fastenable to the second side of the first front panel (left 62) by fasteners on either side (66, 68) (paragraph 47, lines 1-5; Fig. 4), 
and wherein the first side of the rear panel (i.e. left side of 20 when viewed in Fig. 4) is fastenable to the first side of the first front panel (left 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the left element 62), b) looping through a first ring (36) connected to the first side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the first front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel), 
and the second side of the rear panel (i.e. the right side of 20 when viewed from Fig. 4) is fastenable to the second side of the second front panel (right 62) through a first wing band (80) a) connected to the first side of the first front panel (see Fig. 4; paragraph 46, lines 1-6: band 80 connects to the right element 62), b) looping through a first ring (36) connected to the second side of the rear panel (paragraph 50, lines 1-10; Fig. 4) and c) attaching to the second front panel (paragraph 50, lines 1-10; Fig. 4: band 80 connects to the front panel 62 at the side thereof, and Velcro fasteners on band 80 is connected to the front panel 62 at respective sides of the front panel, and Velcro fasteners on band 80 (see for example 86 and 52 in Fig. 4) connect to a portion of the same band attached to the front panel after the wing band loops through the ring, thereby the wing band indirectly couples back to the first front panel via the other end of the band, via the attachment of the wing band to the front panel, see also Fig. 2 which shows the wing band end overlapping on the front panel; and paragraph 41, lines 1-8, waist band 80 attach each of the first and second front panels to opposite sides of the rear panel; Figs. 4 and 9A). Shagdar further teaches that the fastener (66, 68) which connects the first and second front panels (62) allows for closure of the opening (76) of the vest (10) (paragraph 40, lines 1-5), and that the wing bands (80) attaching the first front and rear panels and the second front and rear panels allow for circumferential size adjustment of the vest (10) (paragraph 41, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and rear panels of the vest of the tactile stimulation providing apparatus disclosed by Hill with the connections of the vest taught by Shagdar to allow for the enclosure of the front opening of the vest after donning by the user, and to additionally allow for circumferential adjustment of the vest by the fasteners connecting each front panel to the rear panel.
Modified Hill fails to disclose that the first and second wing bands attach to a front surface between the first and second side of respective first and second front panels.
However, Colchie teaches a vest (body protector 1) that includes first and second wing bands (left and right portions 104) that directly attach to a front surface of the vest (1) between respective first and second sides (at portion 103 on either side of the abdominal portion, each of which are located between a respective side and a middle of the abdominal portion 22) of the first and second front panels (left and right sides of abdominal portion 22) (paragraph 29, lines 1-12; Figs. 1-2). Colchie further indicates that the arrangement of the strap attachment mechanism (101/104) allows for the user to adjust the fit of the garment as desired (paragraph 42, lines 10-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hill to additionally provide a fastening mechanism at either side of the front surface of the front panel for attachment to the wing bands in order to provide the user with additional options for adjusting the fit of the garment as needed based on the user’s individual size.
Further modified Hill fails to disclose wherein the rear panel further includes a first wing band connected to one side thereof and a second wing band connected to the other side thereof, 15wherein the first front panel further includes a first ring connected to one side thereof, and the second front panel further includes a second ring connected to the other side thereof.
However, Feng teaches a vest which includes a rear panel (20) (paragraph 24, lines 1-3) including a first wing band (right section 222 of strap 22 in Fig. 4) connected to one side thereof (paragraph 24, lines 6-11 and paragraph 26, lines 12-15; Fig. 1), and a second wing band (left section 222 of strap 22 in Fig. 4) connected to the other side thereof (paragraph 24, lines 6-11 and paragraph 26, lines 12-15; Fig. 1), and a front panel (30) (paragraph 24, lines 1-3) with a first ring and a second ring connected on opposite sides thereof (see annotated Fig. 1 below).

    PNG
    media_image1.png
    528
    488
    media_image1.png
    Greyscale

Given that Hill, Shagdar, Colchie, and Feng are all directed to vests to be worn on a torso of a user, and further that Shagdar and Feng disclose adjustable assemblies including the claimed ring/wing band arrangements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the configuration of the rings, wing bands, and their attachment at the front verses rear of the vest could be reversed, as taught by Feng, such that the rings are located on the front panel and the wing bands are located on the rear panel, such a configuration amounting to an alternative arrangement of the fastening structures, wherein the analogous ring/wing assemblies relied upon in Shagdar and Feng each provide a similar function in detachably connecting front and rear portions of a wearable vest assembly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 8,552,847) in view of Shagdar (US 2017/0354530), Colchie (US 2016/0317899), and Feng (US 2018/0161615), as applied to claim 8 above in further view of Perrine (US 2013/0065210) and Boston (US 2015/0059070).
Regarding claim 9, Hill in view of Shagdar, Colchie, and Feng disclose the tactile stimulation providing apparatus of claim 8, as discussed above.
Modified Hill discloses first and second wing bands (Shagdar: right and left elements 80 in Fig. 9C) with a respective detachable wing band member (i.e. 84 or 86 of Shagdar).
However, modified Hill fails to disclose wherein the first wing band includes a first detachable wing band member located at a first end a rear surface of the first wing band and a second detachable wing band member located between the first detachable wing band member and a second end of the first wing band, 25the second wing band includes a third detachable wing band member located on a front surface of the second wing band, a fourth detachable wing band member located at a first end of a rear surface of the second wing band, and a fifth detachable wing band member located between the fourth detachable wing band member and a second end of the second wing band, and  30the rear panel includes a sixth detachable wing band member located on a rear surface of the rear panel, and 40wherein the fourth detachable wing band member is detachable from the sixth detachable wing band member, and the first detachable wing band member is detachable from the third detachable wing band member.
However, Perrine teaches a garment including a system of hook-and-loop fasteners wherein a lower body section (306) includes a detachable member (312), an upper body member (304) which includes left and right wings (see left and right sides of 304 in Fig. 3A respectively containing fastener sections 310 and 314), and one of the wings (left portion of section 304 containing fastener section 310) is attached to the detachable member (312) of the lower body portion (306) by detachable member (310) on one side of the respective wing section (left portion of 304), this respective wing portion further includes an additional detachable member (316) on an opposite side thereof, and in securing the garment to a user, the opposite wing portion (right portion of 304 containing fastener (314) is folded onto top of the other wing portion (left side of 304) to mate a detachable member (314) of the opposite wing portion (right portion of 304) to the detachable member (316) of the other wing portion (left portion of 304) (see the sequence of Figs. 3A-3C for the process of mating the two analogous wing portions; paragraph 49, lines 5-15; paragraph 51, lines 1-9; and paragraph 52, lines 1-5). Perrine further indicates that the hook and loop fastener patches allow for specific adjustment for the user (abstract, lines 6-10), and the wrapping of the two wing portions provides all around support of the garment (abstract, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first wing band (left 80 in Fig. 9C of Shagdar) of modified Hill to include a first detachable wing band member (i.e. 314 of Perrine’s Fig. 3B on Shagdar’s first wing band rear surface) located on a rear surface of the first wing band based on the teachings of Perrine, to further modify the second wing band (right 80 in Fig. 9C of Shagdar) of modified Hill to include a third detachable wing band member (i.e. 316 of Perrine’s Fig. 3B on a front surface of Shagdar’s wing band) located on a front surface of the second wing band, and a fourth detachable wing band member located at a first end of the front surface of the  second wing band based on the teachings of Perrine (i.e. 310 of Perrine’s Fig. 3A on rear surface of second wing band of Shagdar), and to further modify the attachment of the wing band to the rear panel of modified Hill such that sixth detachable wing band member on the rear surface of the rear panel (i.e. 103 of Colchie attached on rear panel 20 of Shagdar in the same manner as 310 and 312 of Perrine’s Fig. 3A) per Perrine’s teachings, wherein the fourth detachable wing band member (i.e. 310 of Perrine’s Fig. 3A on rear surface of second wing band of Shagdar) is detachable from the sixth detachable wing band member (i.e. 312 of Perrine’s Fig. 3A on rear panel 20 of Shagdar), and the first detachable wing band member (i.e. 314 of Perrine’s Fig. 3B on Shagdar’s first wing band rear surface) is detachable from the third detachable wing band member (i.e. 316 of Perrine’s Fig. 3B on either a front surface of Shagdar’s wing band 80 or member 103 of Colchie located at the rear panel of the vest) as additionally taught by Perrine, in order to allow for specific adjustment for the user, and provide all around support of the garment on the user’s body.
Further modified Hill fails to disclose a second detachable wing band member located between the first detachable wing band member and a second end of the first wing band and a fifth detachable wing band member located between the fourth detachable wing band member and a second end of the second wing band.
However, Boston teaches a plurality of horizontally spaced hook and loop fastener strips (12) on torso strapping members (20, 21) (Fig. 3; paragraph 39, lines 1-8) for the purpose of providing additional adjustment to the device (paragraph 39, lines 13-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of each of the first wing band and the second wing band disclosed by modified Hill to include at least second and fifth detachable wing band members on respective wing bands located between respective first and fourth detachable wing band members and a second side of the wing band, as taught by Boston, in order to provide additional adjustment capability to the device, sizes by providing attachment of the second and fifth detachable members located on the rear side of the wing bands to respective third and sixth detachable members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785